Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 10, 1976, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). The trial court was in error in denying defendant the right of recross-examination of Officer Clermont with respect to the weapons charge, in view of the fact that, for the first time on redirect, the prosecutor developed testimony thereon from the officer. However, the error was not prejudicial since the jury acquitted defendant of the weapons charge (see CPL 470.05, subd 1; People v Crimmins, 36 NY2d 230). Hopkins, J. P., Margett, Rabin and Shapiro, JJ., concur.